Name: Commission Directive 93/78/EEC of 21 September 1993 setting out additional implementing provisions for lists of varieties of ornamental plant propagating material and ornamental plants, as kept by suppliers under Council Directive 91/682/EEC
 Type: Directive
 Subject Matter: marketing;  agricultural activity;  agricultural policy
 Date Published: 1993-10-14

 Avis juridique important|31993L0078Commission Directive 93/78/EEC of 21 September 1993 setting out additional implementing provisions for lists of varieties of ornamental plant propagating material and ornamental plants, as kept by suppliers under Council Directive 91/682/EEC Official Journal L 256 , 14/10/1993 P. 0019 - 0024 Finnish special edition: Chapter 3 Volume 53 P. 0010 Swedish special edition: Chapter 3 Volume 53 P. 0010 COMMISSION DIRECTIVE 93/78/EEC of 21 September 1993 setting out additional implementing provisions for lists of varieties of ornamental plant propagating material and ornamental plants, as kept by suppliers under Council Directive 91/682/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/682/EEC of 19 December 1991 on the marketing of ornamental plant propagating material and ornamental plants (1), as amended by Commission Decision 93/399/EEC (2), and in particular Article 9 (5) thereof, Whereas a system of description of varieties already exists at an international level; whereas the International Union for the Protection of New Varieties of Plants (UPOV) has developed such a system; Whereas it is desirable to base the Community system on the experience gained at international level; Whereas suppliers whose activity is confined to the placing on the market of propagating material and ornamental plants should be subject to less onerous requirements; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Propagating Material and Ornamental Plants, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive establishes additional implementing provisions for lists of varieties of propagating material and ornamental plants, as kept by suppliers pursuant to the second indent of Article 9 (2) of Directive 91/682/EEC. Article 2 1. The lists kept by suppliers shall include the following: (i) the name of the variety, together with its commonly known synonyms, where appropriate; (ii) indications as to the maintenance of the variety and propagation system applied; (iii) description of the variety, at least on the basis of the characteristics and their expressions as specified in the Annex hereto; (iv) if possible, indications as to how the variety differs from the other varieties most closely resembling it. 2. Subparagraphs (ii) and (iv) of paragraph 1 shall not apply to any supplier whose activity is confined to the placing on the market of propagating material and ornamental plants. Article 3 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 30 June 1994. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 376, 31. 12. 1991, p. 21. (2) OJ No L 177, 21. 7. 1993, p. 26. ANNEX CHARACTERISTICS OF THE VARIETIES AND STATES OF EXPRESSION Begonia Ã hiemalis Fotsch Leaf blade: colour of upper side light green medium green dark green reddish green reddish brown Leaf blade: colour of lower side light green medium green dark green reddish green reddish brown Flower: type single double Inner petal: colour of middle of upper side RHS colour chart (indicate reference number) or white yellow orange pink orange red blue pink blue red Dendranthema Ã  grandiflorum (Ramat.) Kitam. Flower head: type single semi-double double Ray floret longitudinal axis of majority of ray florets reflexing straight incurving twisted broken Varieties with short corolla tube only: Ray floret: cross-section of ray concave flat convex Varieties with long corolla tube only: Ray floret: shape of end quilled spatulate incurved Ray floret: colour of inner side of majority of ray florets RHS colour chart (indicate reference number) or white yellow pink salmon red purple bronze Disc floret: type tubular funnel shapped petaloid Dianthus caryophyllus L. and hybrids Flower: type single double Petal: number of colours of blade one two three four more than four Petal: colour distribution of blade (claw excluded) picotee edged striated speckled picotee-striated picotee-speckled edged-straited edged-speckled picotee-straited-speckled edged-straited-speckled striated-speckled shading off flushed Flower colour groups RHS colour chart (indicate reference number) or white or near white yellow orange pink pink-purple red garnet violet violet-red Cultural types One flower per stem Spray Euphorbia pulcherrima wild ex Kletsch Plant: branching absent present Leaf blade: colour of upper side greenish reddish Bract: colour of upper side RHS colour chart (indicate reference number) or white yellow pink marbled pink red Gerbera L. Flower head: type single semi-double double Outer ray floret: colour of inner side RHS colour chart (indicate reference number) or white yellow orange red pink purple Single or semi-double varieties only: Black disc (before opening of disc florets) absent present Gladiolus L. Flower: size very small small medium large very large Flower: main colour white yellow orange pink orange pink red purple blue green Lilium L. Flower: main colour of inner side of inner petal RHS colour chart (indicate reference number) Flower: colour of inner side of throat RHS colour chart (indicate reference number) Classification according to the horticultural classification of lilies for registration Hybrids derived from such species or hybrid groups as: I. L. tigrinum, L. cernuum, L. davidi, L. maximowiczii, L.X maculatum, L.X hollandicum, L. amabile, L. pumilum, L. concolor and L. bulbiferum (a) Early flowering lilies with upright flowers, single or in an umbel (b) Those with outward-facing flowers (c) Those with pendant flowers II. Hybrids of Martagon type of which one parent has been a form of: L. martagon, L. hansonii III. Hybrids from: L. candidum, L. chalcedonicum and other related European species such as L. X testaceum IV. Hybrids of American species V. Hybrids derived from: L. longiflorum , L. formosanum such as: X formolongi, but excluding forms and polyploids of either species VI. Hybrid trumpet lilies and Aurelian hybrids derived from Asiatic species inlcuding L. henryi but excluding those derived from: L. auratum, L. speciosum, L. japonicum, L. rubellum (a) Plants with trumpet-shaded flowers (b) Plants with bowl-shaped flowers (c) Plants with flat flowers (or only tips recurved) (d) Plants with flowers whose petals are distinctly recurved VII. Hybrids of Far Eastsern species such as, L. auratum, L. speciosum, L. japonicum, L. rubellum and to include any of their crosses with L. henryi (a) Those with trumped-shaped flowers (b) Those with bowl-shaped flowers (c) Those with flat-shaped flowers (d) Those with recurved flowers VIII. To contain all hybrids not provided for in any previous paragraph IX. To contain all true species and their forms Malus Mill. Flower: type single semi-double double Petal: colour of upper side RHS colour chart (indicate reference number) Expanding leaf: colour of blade green purple Fruit: size very small small medium large very large Fruit: ground colour of skin yellow whitish yellow green yellow whitish green green red Rootstock varieties: Tree: vigor (in stool bed) weak medium strong Tree: number of basal shoots (in stool bed) very few few medium manyvery many Narcissus L. Season of flowering autumn winter spring Autumn flowering varieties only: Time of flowering very early early medium late very late Winter flowering varieties only: Time of flowering very early early medium late very late Spring flowering varieties only: Time of flowering very early early medium late very late Horticultural classification of daffodils /* Tables: see OJ */ L. Flower: type single semi-double double Upper petals: marking absent present Lower petals: colour of middle of upper side RHS colour chart (indicate reference number) Lower petal: colour of middle part RHS colour chart (indicate reference number) or white orange pink red dark red blue-pink purple violet other colour Rosa L. Plant growth type dwarf rose (rarely exceeding 60 cm in height and spread) bed rose (compact growth normally between 60 and 150 cm in height) shrub rose (growth dense to lax, height often exceeds 150 cm) climbing rose (growth normally exceeds 200 cm) ground cover rose Flower: type single semi-double double Flower: diameter very small small medium large very large Flower colour group white or near white medium yellow deep yellow yellow blend (includes varieties that are primarily yellow, but yet show some tones of pink-red) apricot blend (includes varieties that are primarily apricot, but show tones of some other hues) orange and orange blend (includes varieties primarily orange or orange with some other hues) orange-red light pink medium pink pink blend (varieties primarily pink, but show tones of other hues, yellow, orange, etc.) light red and deep pink medium red dark red red blend (varieties primarily red, but with tones of other hues, yellow, orange, etc.) mauve (varieties primarily lavender and purple) russet (varieties primarily brown or tan in colour)